


110 HR 474 IH: To designate the Department of Veterans Affairs Medical

U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 474
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2007
			Mrs. Wilson of New
			 Mexico (for herself, Mr. Udall of New
			 Mexico, and Mr. Pearce)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To designate the Department of Veterans Affairs Medical
		  Center in Albuquerque, New Mexico, as the Raymond G. Murphy Department
		  of Veterans Affairs Medical Center.
	
	
		1.Designation of Raymond G.
			 Murphy Department of Veterans Affairs Medical Center
			(a)DesignationThe
			 Department of Veterans Affairs Medical Center located at 1501 San Pedro Drive,
			 SE, in Albuquerque, New Mexico, shall after the date of the enactment of this
			 Act be known and designated as the Raymond G. Murphy Department of
			 Veterans Affairs Medical Center.
			(b)ReferencesAny
			 reference in any law, regulation, map, document, record, or other paper of the
			 United States to the medical center referred to in subsection (a) shall be
			 considered to be a reference to the Raymond G. Murphy Department of Veterans
			 Affairs Medical Center.
			
